DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/08/2019 has been entered. Claims 1-105 are cancelled. Claims 106-125 are newly added and are pending in this application. Claims 116-123 are withdrawn. Claims 106-115, 124, and 125 are currently under examination.   

Priority
This application is a 371 of PCT/EP2017/076453 filed on 10/17/2017 and claims foreign priority of DENMARK PA 201670820 filed on 10/18/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DENMARK PA 201670820, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 106-115, 124, and 125 recite “fibers have a diameter in the range of from 50 μm to 1000 μm… fibers between neighboring layers are not parallel… alternating coiled and straight fibers… particles have a diameter in the range of from 30 μm to 1 mm…  aligned in rows… BDDE”, “said pores have a width of from 0.05 mm to 5 mm”, “said coiled fibers forms a periodic curve”, “layers forming an angle of at least 20°”, and/or “said rows are parallel”, which are not disclosed or supported by the prior-filed Application No. DENMARK PA 201670820. Thus, the priority date of claims 106-115, 124, and 125 is 10/17/2017.

Election/Restrictions
Applicant’s election of Group I invention (claims 106-115, 124, and 125) in the reply filed on 09/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 116-123 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022. Thus, claims 106-115, 124, and 125 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 05/24/2019 and 09/07/2021 have been considered.

Claim Objections
Claims 106 and 115 are objected to because of the following informalities: In claim 106, change the incorrect recitations “layers and a porous” (line 1) and “particles where:” (line 2) to “layers of a porous” and “particles and characterized by:”, respectively; delete the incorrect and excessive recitations “and” (line 3), “where” (line 4), and “wherein said particles” (lines 6 to 7); and spell out abbreviated “DVS, BDDE” (line 8) to become “divinyl sulfone (DVS), 1,4-Butanediol diglycidyl ether (BDDE)”. In claim 115, insert the missing word “further” immediately before the recitation “comprises” (line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 106-115, 124, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Osterbur (THESIS, University of Illinois at Urbana-Champaign, 2013, hereinafter referred to as Osterbur ‘2013) in view of Monleon Pradas et al. (WO 2016/097448, published on June 23, 2016, also listed in IDS filed on 05/24/2019 and provided with English translation from US 2017/0281826 for citation here, hereinafter referred to as Monleon ‘448).
With regard to structural limitations “a hydrogel comprising multiple layers of a porous structure (or interconnected pores having a width from 0.05 mm to 5 mm) of ordered structural elements comprising hyaluronic acid crosslinked with divinyl sulfone, wherein said structural elements are fibers and/or particles and are characterized by: a) said fibers have a diameter in the range of from 50 μm to 1000 μm, wherein fibers between neighboring layers are not parallel (or forming an angle of at least 20°) and at least one layer of said hydrogel consists of or comprises alternating coiled and straight fibers, and/or b) said particles have a diameter in the range of from 30 μm to 1 mm and are aligned in rows (or parallel rows)” (claims 106-108, 110, and 111), “further comprising at least one biologically active agent (or cells; or coating)” (claims 113-115), “a 3D cell culture matrix comprising the hydrogel of claim 106” (claim 124), and “a wound dressing comprising the 3D cell culture matrix of claim 124” (claim 125):
Osterbur 2013 disclosed that direct-write assembly, a process by which 3D architectures are patterned by extruding ink filaments in a layer-by-layer fashion using a 3-axis computer controlled stage (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), is used to fabricate 3D microperiodic scaffolds composed of hyaluronic acid (HA), a natural, biocompatible, biodegradeable polymer, for cell culture and tissue engineering applications. HA is functionalized with UV-curable glycidyl methacrylate (GM) and printed to create 3D scaffolds with filament diameters ranging from 10-250 μm. The compressive moduli of HAGM scaffolds can be tuned by varying the spacing between pattern filaments. Other crosslinking methods that utilize the carboxyl group on HA have been developed with aldehydes, azides, and tyramines. A broad array of materials have been printed in arbitrary patterns, including hydrogel, fugitive organic, colloidal, polyelectrolyte, and nanoparticle inks for applications in tissue engineering (page 2/71, Abstract; page 37/71, para. 1 and Fig. 3.4; page 12/71, para. 2; page 27/71, para. 2). The most common method for making 3D porous matrices, relies on cooling dilute polymer suspensions to extremely low temperatures to induce ice crystal formation. Upon exposing this material to millitorr pressures, the ice crystals are sublimated, leaving behind a porous polymer network for tissue engineering. Glycosaminoglycans, another primary component of the extracellular matrix (ECM), have been incorporated to produce a 3D matrix that is closely mimics the in vivo environments of cells. Techniques for highly controlled 3D architectures, allow for increased control over porosity, orientation, and other features of the microenvironment that can affect cell and tissue behavior. Colloidal templating of 3D scaffolds begins with the formation of uniform, degradable microspheres (page 19/71, para. 2; page 20/71, para 1 to 3). Polyethylene glycol and poly(D,L-lactic acid-co-glycolic acid), well known biocompatible polymers, have been co-polymerized with hyaluronic acid to tailor degradation rates and the release of active compounds. Cell encapsulation and injectable HA gels have been investigated for repair of damaged cardiac, vocal, and spinal cord tissues. Tissue engineering scaffolds should ideally promote natural wound healing and tissue growth in implant sites (page 12/71, para. 3; page 9/71, para. 2). 
Osterbur 2013 did not explicitly disclose the limitations “alternating coiled and straight fibers”, “hyaluronic acid crosslinked with divinyl sulfone”, “interconnected pores having a width from 0.05 mm to 5 mm”, and “further comprising a coating”, required by claims 106-109 and 115.
Monleon ‘448 disclosed that hyaluronic acid (HA) solutions (5 wt %) were prepared in a sodium hydroxide solution (NaOH) and were gently stirred. Divinyl sulfone (DVS) was used as a crosslinking agent in a molar ratio of DVS:HA, monomer units, of 9:10. After addition, the solutions were stirred for additional 10 seconds and were injected into the grooves of the mold. Once the solution was gelled, the mold was placed in a Petri dish to avoid evaporation and was cooled to -20° C. The mold-solution assembly was then lyophilized for 24 h at 20 Pa and -80° C to generate microporous HA matrices due to water sublimation. The porosity in different zones of the wall of HA ducts at 5% by weight, revealed a unique permeable substrate, in which three pore topologies were observed. The surface of the channel had a continuous and homogeneous layer with micropores; the internal structure showed larger interconnected honeycomb-like pores (between about 10 and 70 μm), and the outer surface was rough with a random cavity distribution (pages 5/8 to 7/8, [0064, 0067, 0027-0030]). A biomaterial is obtained by treating the HA derivative with a coating solution, promoting adhesion of neural stem cells, neurite growth and differentiation (page 4/8, [0011]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the UV-crosslinkable hyaluronic acid solution as taught by Osterbur 2013 with hyaluronic acid/DVS solution in view of Monleon ‘448 for 3D bioprinting of porous hydrogel. One would have been motivated to do so because (a) Osterbur 2013 teaches that hydrogel or nanoparticle inks have been printed in arbitrary patterns for applications in tissue engineering. Techniques for highly controlled 3D architectures provide increased control over porosity, orientation, and other features of the microenvironment that promote cell and tissue growth. Other crosslinking methods can be used, and (b) Monleon ‘448 teaches that hyaluronic acid (HA) solutions stirred with divinyl sulfone (DVS) crosslinking agent were injected into the grooves of the mold, followed by cooling to -20° C and lyophilized for 24 h at 20 Pa and -80° C to generate microporous HA matrices, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the UV-crosslinkable hyaluronic acid solution as taught by Osterbur 2013 with hyaluronic acid/DVS solution in view of Monleon ‘448 for 3D bioprinting of porous hydrogel, one would achieve Applicant’s claims 106-115, 124, and 125. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The 3D porous hyaluronic matrix of Osterbur 2013 in view of Monleon ‘448 meets all structural limitation of claimed hydrogel and would carry the same properties, including “coiled fibers forms a periodic curve” and “hydrogel is biocompatible”, required by claims 109 and 112.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623